Citation Nr: 1233026	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  07-06 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for renal cell carcinoma.  

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	David M. Hicks, Attorney


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971, to include service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle. Washington.  

In February 2011, the Board remanded the claim for additional development.  The case has now been returned for further appellate consideration.  


FINDINGS OF FACT

1.  The Veteran's exposure to herbicides is not related to his renal cell carcinoma which was first manifested many years after separation from service.  

2.  Bilateral hearing loss is not attributable to service and was first manifested many years after separation from service.  


CONCLUSIONS OF LAW

1.  Renal cell carcinoma was not incurred or aggravated in service, nor may it be presumed to have been incurred as a result of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 1154, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

2.  Bilateral hearing loss was not incurred in or aggravated by service, and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 1154, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include letters in October 2004 and April 2005) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

Lastly, during the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements apply to all five elements of a service connection claim, including the rating and effective date of an award.  For the reasons described below, service connection for the claimed disability is being denied and neither a rating nor an effective date will be assigned.  As such, there is no prejudice to the Veteran with respect to any notice deficiencies related to the rating or effective date.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as carcinoma and sensorineural hearing loss to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the veteran.  See 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.304(d) (2011); see also Collette v. Brown, 82 F.3d 389, 392 (1996).  

Section 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids them by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A veteran must still establish his or her claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17- 19 (1999).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Agent Orange

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1) (West 2002 & Supp. 2011); 38 C.F.R. § 3.307(a)(6) (2011).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii) (2011).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2011); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  

The following diseases are associated with herbicide exposure for purposes of the presumption: chloracne or other acneform disease consistent with chloracne, Type II diabetes (also known as Type II diabetes mellitus), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft- tissue sarcomas.  38 U.S.C.A. § 1116(a)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.309(e) (2011).  

The Board observes that the regulations pertaining to diseases presumptively associated with herbicide exposure have been recently amended. VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6)  are met.  38 C.F.R. § 3.309(e) (2011).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  

In general, for service connection to be granted for most of the presumed diseases, they must be manifested to a degree of 10 percent or more at any time after service.  Chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy, however, must be manifest to a degree of 10 percent within one year after the last date on which the Veteran performed active military, naval, or air service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2011); 38 C.F.R. § 3.307(a)(6)(ii) (2011); Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  

Previously, the diseases for which service connection may be presumed to be due to an association with herbicide agents included AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2011).  Further, Note 2 under 38 C.F.R. § 3.309(e) states that, for the purposes of that section, "the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset."  

Recently, however, on August 31, 2010, the Secretary published a final rule in the Federal Register amending 38 C.F.R. § 3.309(e) (2011).  See 75 Fed. Reg. 53,202.  The final rule was effective August 31, 2010.  Specifically, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease [including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina] to the list of diseases associated with exposure to certain herbicide agents.  A newly added Note 3 at the end of § 3.309 states that: "for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease."  

Because the rule was identified as a major rule, implementation of the rule was subject to the provisions of the Congressional Review Act (CRA).  The CRA requires an agency to wait 60 days before implementing a major rule to allow Congress the opportunity to review the regulation.  On October 29, 2010, the Secretary issued a memorandum lifting the stay of appeals affected by the new herbicide-related presumptions.  See Chairman's Memorandum No. 01-10-37, "Lifting of Stay of Appeals Affected by New Herbicide-Related Presumptions."  The memorandum notes that the CRA waiting period for the regulation expired on October 30, 2010, and accordingly, the stay of the adjudication of the affected claims was lifted October 30, 2010.  

Even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a Veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  


Background

Initially, it is noted that much of the following summarization was noted in the February 2011 remand decision and is repeated here for clarity.  

Renal Cell Carcinoma

The Veteran essentially contends that his renal cell carcinoma is related to his exposure to Agent Orange in Vietnam. 

The record reflects that in December 2004, the Veteran underwent a right radical nephrectomy in order to remove a renal mass, diagnosed as renal cell carcinoma.  

In support of his claim, the Veteran submitted a letter dated in July 2005, in which a private physician noted that the Veteran was a Vietnam veteran and had been exposed to Agent Orange and other toxic chemical exposures.  The private physician opined that "[o]bviously, this is a large mass that has been there probably for a number of years and may be related to his exposure to Agent Orange".  

On VA examination in July 2008, the examiner reviewed the private physician's opinion, and noted that there was an interval of approximately 34 years between the Veteran's last day of duty and the diagnosis of renal cell carcinoma.  The examiner opined that the private physician's opinion that the large mass had been there for "a number of years" did not mean 34 years, and that it was "less likely as not" that the Veteran's renal cell cancer was present for more than 30 years prior to diagnosis and surgery.  The VA examiner also indicated that for service connection for Agent Orange related cases, VA did not solicit opinions from individual physicians, but rather collaborated with the National Academy of Sciences which provides guidance on which cancers are considered associated with exposure to Agent Orange.  The examiner indicated that a list of those cancers is made available to physicians who provide compensation and pension examinations, and that such examiners are not asked to provide personal opinions.  The examiner concluded that renal cancer was not on the list and therefore it was "less likely as not that the Veteran's renal cell carcinoma is service-connected on account of the Veteran's exposure to Agent Orange".  

In a June 2009 VA examination addendum, the examiner (from July 2008) noted that on questioning the Veteran did not mention any other chemical agent he blamed for his renal cancer, and also that VA did not provide compensation for exposure to any additional chemical agents either. 

In a February 2011 remand, the Board noted that in reviewing the VA examiner's opinion in 2008 and addendum in 2009, the rationale rendered by the VA examiner was inadequate, as it did not acknowledge that direct service connection could be established in this matter if the record contained competent medical evidence linking the Veteran's renal cell carcinoma to exposure to Agent Orange in service.  See 38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011); Combee v. Brown, supra.  It was specifically noted that the private physician attempted to provide an opinion linking the Veteran's renal cell carcinoma to Agent Orange exposure, as provided for in Combee v. Brown, supra.  However, the opinion was equivocal and speculative, without supporting rationale and stated in speculative terms.  Thus another VA examination to obtain a more definitive medical opinion was deemed necessary.  

The requested examination was conducted in March 2011, and there is a January 2012 addendum.  The VA examiner noted that after an examination and file review, it was noted that there was no credible evidence in medical literature "so far" that Agent Orange was a causative agent for renal cell carcinoma.  Therefore, it was opined that the Veteran's renal cell carcinoma was less likely than not due to his active military service and/or Agent Orange exposure.  The addendum noted that the claims file was available and reviewed in making this determination.  

Bilateral Hearing Loss

The Veteran contends that service connection for his hearing loss is warranted because he was exposed to combat noise during his active service in Vietnam and currently has bilateral hearing loss.  Service connection is in effect for tinnitus, which has been medically related to the Veteran's noise exposure in service.  

Service treatment records (STRs) include an April 1968 pre-induction examination report containing audiometer findings of 5, -5, -10, and -10 decibels on the right and 0, -5, 0, -5 and 5 decibels on the left at 500, 1000, 2000, and 4000 hertz, respectively.  The Veteran denied hearing loss and ear trouble on the April 1968 Report of Medical History.  His December 1970 separation examination report contains audiometer findings of 0, 0, 0 and 0 decibels in the right and left ears, at 500, 1000, 2000 and 4000 hertz, respectively.  He denied hearing loss and ear trouble on the December 1970 Report of Medical History.  

The Board acknowledges that the lack of any evidence showing the Veteran exhibited hearing loss consistent with the regulatory threshold requirements for hearing disability during service (38 C.F.R. § 3.385) is not fatal to his claim.  The laws and regulations do not require in-service complaints of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, the United States Court of Appeals for Veterans Claims has held that where there is no evidence of the Veteran's hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in-service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

On VA examination in August 2008, the Veteran was shown to have bilateral hearing loss disability pursuant to 38 C.F.R. § 3.385.  In addition, he has reported being exposed to excessive noise from combat in service, and submitted a statement of a fellow service member in support of his claim.  Such lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303(a), 3.159(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran is competent to report that he was exposed to noise in service, and that he had hearing loss and tinnitus since then.  Moreover, the Board notes that service personnel records (SPRs) show that his military occupational specialty (MOS) was light weapons infantryman and that he was awarded the Combat Infantryman's Badge.  Thus, the Board accepts as credible the Veteran's assertion of exposure to wet conditions in Vietnam during combat operations as consistent with his established combat service.  See 38 C.F.R. § 1154(b) (2011).  

In the Board's February 2011 remand, it was noted that what was missing from this case was competent medical evidence linking the Veteran's current hearing loss disability to his exposure to combat noise in service.  At the VA examination in August 2008, the Veteran reported being exposed to combat noise in the Army, but denied any significant post-military noise exposure.  He also reported that his tinnitus began thirty to forty years prior.  The examiner indicated that his audiometric evaluation at the time of separation showed normal hearing, and the examiner could not speculate as to why the separation audiogram showed all zeros, and noted that all zeros was normal hearing.  Based on all the available evidence, the examiner opined that it was "not as likely as not" that the Veteran's current hearing loss was related to military service.  The examiner also indicated that the Veteran would likely have been exposed to significant noise in service.  

The Board found that the rationale rendered by the VA examiner in August 2008 was inadequate, as it did not explain what the finding that the Veteran may or may not have had hearing loss at separation from service has to do with whether his current hearing loss disability was related to service.  Further, the VA opinion was insufficient because it did not adequately explain its reasoning.  It was determined that the opinion was ambiguous.  The Board remanded the claim for clarification.  See Daves v. Nicholson, 21 Vet. App. 46, 51 (2007); Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008) (requiring supporting analysis for valid medical opinions).  Additionally, the case was remanded due to the inadequacy of the examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the February 2011 remand decision, the Board also noted that of record was a report of contact (VA Form 119) dated in November 2009, on which a physician opined that there was "[n]o conceivable link between [the Veteran's] in service fever of unknown origin and his current bilateral severe SNHL".  The physician further indicated that the Veteran's in-service experience did not improve his hearing, and thought that this was "an example of a test that is operator dependent".  The Board noted that it appeared that this opinion was rendered by a VA physician; however, the opinion was also inadequate as there was no supporting data or rationale offered in support of the opinion.  On remand, another VA examination and opinion should be obtained, which should include a review of the medical opinions rendered in August 2008 and November 2009.  

The requested audiological examination was conducted by VA in March 2011, and there is a February 2012 addendum.  In the 2011 report, it was noted by the examiner that after exam and review of the file, the Veteran had normal hearing sensitivity thresholds bilaterally at entrance and discharge.  Additionally, the Veteran filed other claims in 1971 and 2003 but did not mention hearing impairment.  The examiner stated that it was reasonable to believe that if the Veteran had been experiencing hearing loss at that time, he would have included hearing loss on those claims.  She opined that the Veteran's hearing loss was not caused by or a result of military service.  

Analysis - Renal Cell Carcinoma

The Board acknowledges that the Veteran served in Vietnam; however, as renal cell carcinoma is not listed as one of the diseases that are presumed to be related to herbicide exposure, service connection is not warranted on a presumptive basis for exposure to herbicides.  It is notable that under 38 C.F.R. § 3.309(d), cancers of the urinary tract (including kidneys) are presumed to be service connected in certain radiation-exposed Veterans.  However, the evidence does not show, and the Veteran has not alleged, that he was exposed to radiation during service.  Therefore, the criteria for service connection on a presumptive basis have not been met.  

STRs do not contain any complaints of, or treatment for, renal cell carcinoma or a kidney disorder, nor do they show that the Veteran reported a kidney disorder at separation from service.  In fact, in the Veteran's separation examination revealed a normal genitourinary system.  Therefore, a chronic kidney disorder, including renal cell carcinoma, was not incurred in service.  

As noted above, post service VA outpatient treatment records indicate that the Veteran first experienced a kidney disorder (right radical nephrectomy in order to remove a renal mass with diagnosis of renal cell carcinoma) in 2004.  

Service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's renal cell cancer or kidney disorder to active duty, despite his contentions to the contrary.  

As there is no indication that the Veteran's disorders are related to his Agent Orange exposure or otherwise related to service, a grant of service connection is not warranted.  The Board has reviewed the private physician's opinion regarding the Veteran's cancer and his exposure to Agent Orange.  The Board agrees with the VA examiner's July 2008 statement that the private physician's statement that the large mass had been there for a "number of years" did not mean 34 years.  Moreover, additional development was conducted by VA as to etiology of the cancer, and as summarized above, the examiner further pointed out that medical literature did not find that exposure to Agent Orange was a causative agent for renal cell carcinoma.  And, as already noted, there was no report of renal cell carcinoma during service or until many, many years after service.  

The Board has also considered the Veteran's statements that his renal cell cancer is related to service.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson, 581 F.3d at 1316 (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his renal cell cancer.  See Jandreau, 492 F.3d at 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because renal cell cancer is not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the Veteran's unsubstantiated statements regarding the claimed etiology of his renal cell cancer is found to lack competency.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for renal cell carcinoma, and there is no doubt to be otherwise resolved.  See Cartright, 2 Vet. App. at 25.  As such, the appeal is denied.  

Analysis - Bilateral Hearing Loss

On review of the entire evidentiary record, to include audiometric results during service which showed normal hearing and no significant degradation of hearing between entry and separation from service, and the absence of inservice complaints of hearing loss, the VA audiologist found that it was less likely as not that the Veteran's hearing loss was caused by or was the result of acoustic trauma during military service.  

On review of the medical evidence of record, the Board first finds that the credible lay and medical evidence establishes that the Veteran's currently diagnosed bilateral hearing loss was first manifested many years after his discharge from service.  

In this case, the Veteran's STRs reflect no lay or medical evidence of hearing loss.  At the time of his separation from service, the Veteran reported himself to be in good health and did not voice any complaints of hearing loss.  In fact, hearing loss was noted until August 2008 which is over 35 years after service separation.  Moreover, a VA examiner has opined that current hearing loss is not related to military service.  For rationale, she noted that the Veteran had normal hearing at time of service entrance and discharge.  And while he filed claims in 1971 and 2003 for other conditions, he did not file a claim for hearing impairment.  To the examiner, it made it unreasonable to believe that he was experiencing hearing loss at those times.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  Also see Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 200) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  

Based upon the accepted factual history, the Board finds that the 2011 VA examiner's opinion is the most persuasive evidence in this case, reflecting a definitive opinion that the Veteran's current hearing loss is not related to events during service.  This examiner based this opinion upon an accurate factual history as found by the Board, which includes a history of inservice noise exposure, normal audiometric results during service, and medical evidence of bilateral hearing loss over 35 years later.  

The only opinion of record countering the VA audiologist's opinion is that of the Veteran himself.  He attributes his hearing loss to military noise exposure.  He is not shown to be trained or educated in medicine, which clearly impacts his competence to speak to medical etiology matters.  In any event, his personal opinion and medical treatise information is greatly outweighed by the VA audiologist who has greater expertise and training than the Veteran in addressing these medical matters.  Notably, this audiologist is aware of the medical principles involved in this case and has applied those principles to the specific facts of this case, unlike a medical treatise document which only speaks to general medical principles.  See generally Sacks v. West, 11 Vet. App. 314 (1998) (a generic medical treatise evidence that does not specifically opine to the particular facts of the appellant's case holds little probative value).  

In sum, the Board finds that the credible lay and medical evidence preponderates against these claims, outweighing the Veteran's allegations and opinions.  As such, the appeal regarding the claims for service connection for bilateral hearing loss is denied.  The benefit of the doubt rule does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001).  


ORDER

Service connection for renal cell carcinoma is denied.  

Service connection for bilateral hearing loss is denied.  




____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


